Citation Nr: 1432739	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-44 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  What evaluation is warranted for pelvic adhesive disease, status post neosalpingostomy, from October 25, 2007 to April 6, 2010?

2.  What evaluation is warranted for pelvic adhesive disease, status post neosalpingostomy, from April 7, 2010?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to October 1995.

This case initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted entitlement to service connection for pelvic adhesive disease, status post neosalpingostomy, and assigned a noncompensable rating effective the October 25, 2007.  The Veteran timely appealed the assigned rating.

In August 2009, the RO increased the rating to 10 percent, also effective October 25, 2007.  In May 2011, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development, specifically a new VA examination which was conducted in June 2011.  In October 2012, the Board again remanded the claim to obtain a document referenced in the June 2011 examination.  As indicated below, the AOJ obtained the document and therefore complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From October 25, 2007 to April 6, 2010, symptoms of the Veteran's pelvic adhesive disease, status post neosalpingostomy, were not controlled by continuous treatment.

2.  From April 7, 2010, symptoms of the Veteran's pelvic adhesive disease, status post neosalpingostomy, do not require continuous treatment.


CONCLUSIONS OF LAW

1.  From October 25, 2007 to April 6, 2010, the criteria for an initial rating of 30 percent, but no higher, for pelvic adhesive disease, status post neosalpingostomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.116, Diagnostic Code 7614 (2013).

2.  From April 7, 2010, the criteria for a rating higher than 10 percent for pelvic adhesive disease, status post neosalpingostomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.116, Diagnostic Code 7614.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  As service connection, an initial rating, and an effective date have been assigned in connection with the issue on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  As noted above, the Veteran was afforded a June 2011 VA examination pursuant to a prior Board remand and the claim was again remanded to obtain a document referenced in that examination report.  As indicated below, the document was obtained, the examination was adequate, and the AOJ therefore complied with the Board's remand instructions as well as its duty to assist. 

The Board will therefore proceed to the merits of the appeal.


Analysis

As pelvic adhesive disease is not specifically listed in the rating schedule, the Veteran's pelvic adhesive disease, status post neosalpingostomy, is rated by analogy to 38 C.F.R. §§ 4.20, 4.116, Diagnostic Code 7614.  All gynecological disabilities rated under Diagnostic Codes 7610 through 7615, however, are evaluated under a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs ("general rating formula").  38 C.F.R. § 4.116.  Under the general rating formula, a noncompensable rating is assigned for gynecological disability with symptoms that do not require continuous treatment.  A 10 percent rating is assigned for gynecological disability with symptoms that require continuous treatment.  A 20 percent rating is assigned for symptoms that require continuous treatment, and a maximum scheduler rating of 30 percent is assigned for a gynecological disability with symptoms that are not controlled by continuous treatment.

In its May 2011 remand, the Board noted that the Veteran had two VA examinations which addressed the severity of her pelvic adhesive disease, in March 2008 and August 2009, and that ratings assigned under Diagnostic Code "7615" (sic) were based on whether symptoms are controlled by continuous treatment.  The Board also noted that the Veteran had received some continual treatment for the manifestations of her pelvic adhesive disease, including pain medication.  Given that prior examinations and treatment records did not indicate what treatment was prescribed to combat all of the symptoms of the pelvic adhesive disease or the extent of the success of the treatment, the Board instructed that the Veteran be afforded a new VA gynecological examination to determine the extent of treatment for pelvic adhesive disease and their effectiveness.

That examination took place in June 2011.  The examiner reviewed the claims file and gave an extensive narrative history of the appellant's pelvic adhesive disease symptoms, including operations and treatment.  He noted that in April 2010, a Nova Sure endometrial ablation was performed but treatment prior to the ablation was not effective.  Significantly, the June 2011 examiner opined that the ablation "seem(ed) to have made her current pelvic pain better so the answer is the [pelvic adhesive disease] is responsive to her current treatment."  The June 2011 VA examiner's statement indicated that symptoms were not controlled prior to the April 2010 endometrial ablation but they were controlled as a result of that procedure.

The Board remanded the claim to obtain the report of the April 2010 operation and the report, dated April 7, 2010, was obtained.  There is nothing in the report that conflicts with the opinion of the June 2011 VA examiner.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion that symptoms of the Veteran's pelvic adhesive disease were not controlled by continuous treatment from October 25, 2007 to April 6, 2010, but were controlled from April 7, 2010 endometrial ablation is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.  In addition, the Veteran did not specifically disagree with the examiner's opinion or indicate that the ablation had not controlled her symptom.  To the extent that the Veteran implicitly indicated otherwise, the Board finds the specific, reasoned opinion of the trained health care professional to be of greater probative weight than the appellant's general lay assertions.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's pelvic adhesive disease are fully contemplated by the applicable rating criteria.  Those criteria consider whether or not all of the symptoms are controlled by treatment and the evidence in this case specifically indicated the point during the relevant period when the symptoms were controlled.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the her symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for pelvic adhesive disease is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the most probative evidence of record reflects that symptoms due to pelvic adhesive disease were not controlled by continuous treatment from  October 25, 2007 to April 6, 2010, but were controlled from the date of the April 7, 2010 endometrial ablation.  Hence, an initial 30 percent rating is warranted from October 25, 2007 to April 6, 2010, and a rating in excess of 10 percent is not warranted from April 7, 2010.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  

In making this decision the Board notes that because the assignment of a staged increased evaluation, and then restoration to the rating previously assigned, is a retroactive action and not a prospective one, the provisions regarding rating reduction are not applicable.   Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009).




ORDER

Entitlement to an initial rating of 30 percent, but no higher, for pelvic adhesive disease, status post neosalpingostomy, from October 25, 2007 to April 6, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent for pelvic adhesive disease, status post neosalpingostomy, from April 7, 2010 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


